8/3/2020           Case 2:20-cv-00205 Document 1-3MailFiled   on 08/07/20
                                                       - Eric Allen - Outlook in TXSD Page 1 of 1

     Reply all               Delete         Junk        Block       



    John Ramirez

               Eric Allen
               Fri 7/31/2020 3:35 PM                                                                     
               To: kristen.worman@tdcj.texas.gov

               Ms. Worman,

               Mr. Ramirez is exhaus ng his grievance in regards to the spiritual advisor. At this point, i am
               trying to determine if this would be allowed under TDCJ guidelines. We have spoken with
               Pastor Dana Moore of Corpus Chris . He has ministered to John for four years and they have a
               good rela onship. The minister was cleared under your protocols for the execu on of Joseph
               Garcia. He also indicates he will go thru whatever clearance procedure necessary. Mr.
               Ramirez has indicated he wants him in the chamber. Please let me know if this is something
               you can accommodate.

               Best,

               Eric

               The Law Office of Eric J. Allen, LTD
               4200 Regent Street, Suite 200
               Columbus, Ohio 43219
               Ph: 614-443-4840 (office)
                    614-309-0924 (cell)
               Fax: 614-473-2924
               Email: eric@eallenlaw.com




https://outlook.office.com/mail/deeplink?version=2020072701.08&popoutv2=1                                        1/1
